Name: 97/155/EC, Euratom: Council Decision of 24 February 1997 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration;  Europe
 Date Published: 1997-03-01

 Avis juridique important|31997D015597/155/EC, Euratom: Council Decision of 24 February 1997 appointing a member of the Economic and Social Committee Official Journal L 060 , 01/03/1997 P. 0061 - 0061COUNCIL DECISION of 24 February 1997 appointing a member of the Economic and Social Committee (97/155/EC, Euratom)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Articles 194 and 195 thereof,Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Articles 166 and 167 thereof,Having regard to the Council Decision 94/660/EC, Euratom of 26 September 1994 appointing the members of the Economic and Social Committee for the period from 21 September 1994 to 20 September 1998 (1),Whereas a seat as a member of that Committee has fallen vacant following the resignation of Mr Gian Paolo Carrozza, of which the Council was notified on 18 October 1996;Having regard to the nominations submitted by the Italian Government on 21 January 1997,Having obtained the opinion of the Commission of the European Communities,HAS DECIDED AS FOLLOWS:Sole Article Mr Maurizio Angelo is hereby appointed a member of the Economic and Social Committee in place of Mr Gian Paolo Carrozza for the remainder of the latter's term of office, which runs until 20 September 1998.Done at Brussels, 24 February 1997.For the CouncilThe PresidentH. VAN MIERLO(1) OJ No L 257, 5. 10. 1994, p. 20.